Name: Commission Regulation (EEC) No 3812/85 of 20 December 1985 adjusting certain Regulations on milk and milk products by reason of the accession of Spain
 Type: Regulation
 Subject Matter: European construction;  Europe;  processed agricultural produce;  agricultural policy
 Date Published: nan

 Avis juridique important|31985R3812Commission Regulation (EEC) No 3812/85 of 20 December 1985 adjusting certain Regulations on milk and milk products by reason of the accession of Spain Official Journal L 368 , 31/12/1985 P. 0003 - 0006 Spanish special edition: Chapter 03 Volume 40 P. 0048 Portuguese special edition Chapter 03 Volume 40 P. 0048 Finnish special edition: Chapter 3 Volume 20 P. 0050 Swedish special edition: Chapter 3 Volume 20 P. 0050 *****COMMISSION REGULATION (EEC) No 3812/85 of 20 December 1985 adjusting certain Regulations on milk and milk products by reason of the accession of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal (1), and in particular Article 396 thereof, Whereas, under Article 2 (3) of the Treaty of Accession, the institutions of the European Communities may adopt, before accession, the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of the entry into force of the Treaty; Whereas adjustments should be made to the following Regulations on milk and milk products: - Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (2), as last amended by Regulation (EEC) No 2283/81 (3), - Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces (4), as last amended by Regulation (EEC) No 3474/80 (5), - Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organizations (6), as last amended by Regulation (EEC) No 3474/80 (5), - Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (7), as last amended by Regulation (EEC) No 100/85 (8), - Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (9), as last amended by Regulation (EEC) No 906/85 (10), - Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and No 368/77 (11), as last amended by Regulation (EEC) No 1454/85 (12), - Commission Regulation (EEC) No 776/78 of 18 April 1978 on the application of the lowest rate of refund on exports of dairy products and repealing and amending certain Regulations (13), as last amended by Regulation (EEC) No 1475/80 (14), - Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (15), as last amended by Regulation (EEC) No 3021/85 (16), - Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed-milk pwder processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (17), as last amended by Regulation (EEC) No 2859/85 (18), - Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed (19), as amended by Regulation (EEC) No 3474/80, - Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (20), as last amended by Regulation (EEC) No 453/85 (21), - Commission Regulation (EEC) No 2191/81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations (1), as last amended by Regulation (EEC) No 1365/85 (2), - Commission Regulation (EEC) No 2192/81 of 31 July 1981 on the granting of aid for the purchase of butter by the armies and similar forces of the Member States (3), as last amended by Regulation (EEC) No 1365/85, - Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (4), as last amended by Regulation (EEC) No 369/85 (5), - Commission Regulation (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to certain third countries (6), as last amended by Regulation (EEC) No 3110/85 (7), - Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobiization and supply of skimmed-milk powder, butter and butteroil as food aid (8), as amended by Regulation (EEC) No 1886/83 (9), - Commission Regulation (EEC) No 442/84 of 21 February 1984 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83 (10), - Commission Regulation (EEC) No 3714/84 of 21 December 1984 laying down deuiled rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed-milk powder in feedingstuffs (11), as last amended by Regulation (EEC) No 2445/85 (12), - Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (13), HAS ADOPTED THIS REGULATION: Article 1 1. In the Annex to Regulation (EEC) No 1098/68, destination zone D is deleted. 2. The following is added to Article 4 (2) of Regulation (EEC) No 1282/7: 'Mantequilla de intervenciÃ ³n vendida a las Fuerzas Armadas - Reglamento (CEE) no 1282/72'. 3. The following is added to Article 5 (3) of Regulation (EEC) No 1717/72: 'Mantequilla de intervenciÃ ³n vendida de acuerdo con lo establecido en el Reglamento (CEE) no 1717/72'. 4. The following is added to the second subparagraph of Article 2 (2) of Regulation (EEC) No 1624/76: 'Destinada a ser sometida a control y a ser objeto de la constituciÃ ³n de una fianza (Reglamento (CEE) no 1624/76)'. 5. The following is added to Article 15 (1) of Regulation (EEC) No 368/77: 'Para ser desnaturalisada (Reglamento (CEE) no 368/77)'. 6. The following is added to Article 7 (1) of Regulation (EEC) No 443/77: 'Para ser desnaturalizada (Reglamento (CEE) no 443/77)'. 7. In the Annex to Regulation (EEC) No 776/78, the reference to zone D is deleted from the 'Destination' column. 8. Regulation (EEC) No 262/79 is amended as follows: 1. The following is added to the second subparagraph of Article 6: 'Mantequilla concentrada destinada exclusivamente a la transformaciÃ ³n en uno de los productos contemplados en el articulo 4 del Reglamento (CEE) no 262/79'. 2. The following is added to Article 20: 'Mantequilla destinada a la transformaciÃ ³n (Reglamento (CEE) no 262/79). 9. Regulation (EEC) No 1725/79 is amended as follows: 1. The following is added to the first indent of Article 4 (4) (b): 'Mezcla destinada a la fabricaciÃ ³n de piensos compuestos (Reglamento (CEE) no 1725/79). 2. The following is added to Article 7 (2): 'AplicaciÃ ³n del Reglamento (CEE) no 1725/79 - piensos, compuestos para an imales destinados a la explotacion agraria o de cria o de engorde que lo utilicen'. 10. The following is added to Article 2 (3) of Regulation (EEC) No 2967/79: 'destino especifico: Reglamento (CEE) no 1535/77 y Reglamento (CEE) no 2967/79'. 11. The following statements are added to section 104 of Annex II to Regulation (EEC) No 1932/81: 'Mantequilla concentrada destinada a transformaciÃ ³n (Reglamento (CEE) no 1932/81). 'Producto intermedio destinado a la transformatiÃ ³n en . . . . . . . (nombre y direcciÃ ³n del establecimiento) (Reglamento (CEE) no 1932/81 articulo 10 paragrafo 2)'. 12. Regulation (EEC) No 2191/81 is amended as follows: 1. The following is added to Article 4 (1): '- Mantequilla a precio reducido en base al Reglamento (CEE) no 2191/81'. 2. The following is added to Article 4 (2): '- Reventa prohibida'. 13. Regulation (EEC) No 2192/81 is amended as follows: 1. The following is added to Article 4 (1): 'Mantequilla a precio reducido destinada a las Fuerzas Armadas'. 2. The following is added to Article 4 (2): 'Reventa Prohibida'. 14. Regulation (EEC) No 2729/81 is amended as follows: 1. The following is added to Article 6 (1): 'ExportaciÃ ³n especial (Reglamento (CEE) no . . . '. 2. The following is added to Article 6 (2): '- A exportar sin restituciÃ ³n'. 3. The following is added to Article 13 (2): - 'FijaciÃ ³n previa limitada al componente leche' or - 'FijaciÃ ³n previa limitada al elemento azucar'. 4. The following is added to Article 16 (1): 'Candidad indicativa'. 5. The following is added to Article 16 (2): 'Certificado complementar'. 6. In the 'Destination' column in Annex I, the destinations opposite CCT heading No 04.04 are amended to read as follows: 'Austria, Andorra'. 15. Regulation (EEC) No 1953/82 is amended as follows: 1. In Article 1 the word 'Spain' is deleted. 2. In Article 2, paragraphs 4 and 5 are deleted. 3. In Article 6 (2) the words 'or Spain' are deleted. 4. Annexes, IIIA, IIIB, IIIC and V are deleted. 16. Article 22 (4) of Regulation (EEC) No 1354/83 is amended as follows: 'Destinado a ser exportado como ayuda alimentaria (Reglamento (CEE) no 1354/83)'. 17. Regulation (EEC) No 442/84 is amended as follows: 1. The following is added to Article 7: 'Mantequilla de almacenamiento privado destinada a transformaciÃ ³n (Reglamento (CEE) no 442/84)'. 2. In the Annex the following endorsements are added: - under A(a), section 104: 'Destinada a concentraciÃ ³n y transformaciÃ ³n ulterior (Reglamento (CEE) no 442/84)'; - under A(b), section 104: 'mantequilla concentrada destinada a transformaciÃ ³n (Reglamento (CEE) no 442/84)'; or 'Producto intermedio destinado a transformaciÃ ³n: . . . (nombre y direccion del establecimiento). (Reglamento (CEE) no 442/84, art. 6 parrafo 2)'; - under B, section 104: 'Destinada a transformaciÃ ³n directa (Reglamento (CEE) no 442/84)'. 18. In Annex IV, Section 104 of Regulation (EEC) No 3143/84, the following entry is added: 'Leche en polvo parcialmente desnatada destinada a ser utilizada segÃ ¹n el reglamento (CEE) no 1725/79 (Reglamento (CEE) no 3714/84)'. 19. Regulation (EEC) No 3145/85 is amended as follows: 1. The following is added to Article 3 (2): 'Mantequilla destinada a la transformaciÃ ³n en mantequilla concentrada (Reglamento (CEE) no 3143/85)' 2. The following are aded to Article 5 (4): - 'Mantequilla concentrada' Ã ³ 'mantequilla concentrada para la cocina' Ã ³ 'mantequilla concentrada para la cocina y la pasteleria' - 'Ghee obtenido de mantequilla'. Article 2 This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 15. 11. 1985, p. 1. (2) OJ No L 184, 29. 7. 1968, p. 10. (3) OJ No L 223, 8. 8. 1981, p. 10. (4) OJ No L 142, 22. 6. 1972, p. 14. (5) OJ No L 363, 31. 12. 1980, p. 50. (6) OJ No L 181, 9. 8. 1972, p. 11. (7) OJ No L 180, 6. 7. 1976, p. 9. (8) OJ No L 13, 16. 1. 1985, p. 10. (9) OJ No L 52, 24. 2. 1977, p. 19. (10) OJ No L 97, 4. 4. 1985, p. 27. (11) OJ No L 58, 3. 3. 1977, p. 16. (12) OJ No L 144, 1. 6. 1985, p. 68. (13) OJ No L 105, 19. 4. 1978, p. 5. (14) OJ No L 147, 13. 6. 1980, p. 15. (15) OJ No L 14, 16. 2. 1979, p. 1. (16) OJ No L 289, 31. 10. 1985, p. 14. (17) OJ No L 199, 7. 8. 1979, p. 1. (18) OJ No L 274, 15. 10. 1985, p. 27. (19) OJ No L 336, 29. 12. 1979, p. 23. (20) OJ No L 191, 14. 7. 1981, p. 6. (21) OJ No L 52, 22. 2. 1985, p. 40. (1) OJ No L 213, 1. 8. 1981, p. 20. (2) OJ No L 139, 27. 5. 1985, p. 20. (3) OJ No L 213, 1. 8. 1981, p. 24. (4) OJ No L 272, 26. 9. 1981, p. 19. (5) OJ No L 44, 14. 2. 1985, p. 11. (6) OJ No L 212, 21. 7. 1982, p. 5. (7) OJ No L 296, 8. 11. 1985, p. 33. (8) OJ No L 142, 1. 6. 1983, p. 1. (9) OJ No L 187, 12. 7. 1983, p. 29. (10) OJ No L 52, 23. 2. 1984, p. 12. (11) OJ No L 341, 29. 12. 1984, p. 65. (12) OJ No L 232, 30. 8. 1985, p. 17. (13) OJ No L 298, 12. 11. 1985, p. 9.